Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments
The amendment filed 01/21/2021 has been entered. Claims 1-20 are currently pending in this application.
Applicant’s arguments, see Pages 10-18, filed 01/21/2021, with respect to the rejection(s) of claim(s) 1-20 have been considered but they are not persuasive. Applicant states "…as can be seen in Figs. 18 and 19 of Kong, the second side surface of 130 (which is opposite to the first side surface contacting the term 180) is not disposed below the term 165 and does not overlap the term 165. Thus, Kong fails to disclose at least the following features recited in claim 1…”. Examiner respectfully disagrees. Even the embodiment of Fig. 2-3 and 18-19 of Kong does not teach that “the connection pad comprises a first surface facing the first substrate, a second surface opposite to the first surface, a first side surface between the first surface and the second surface, and a second side surface opposite to the first side surface; the first side surface of the connection pad is disposed below the first spacer and overlaps the first spacer; and the second side surface of the connection pad directly contacts the connecting pad”, the embodiment of Fig. 6-7 of Kong teaches that “a connection pad (150 in Fig. 6-7, [0097-0103]) disposed on the first substrate (110 in Fig. 6-7, [0097, 0078]); a first spacer (165 in Fig. 6-7, [0082, 0100]) disposed on the connection pad (150 in Fig. 6-7, [0097-0103]) and exposing part (Fig. 6-7) of the connection pad (150 in Fig. 6-7, [0097-0103]); and a connecting pad (180 in Fig. 6-7, [0084, 0101-0103]) disposed on side surfaces (Fig. 6-7) of the first and second substrates (110 and 120 in Fig. 6-7, [0097, 0078]), the connecting pad (180 in Fig. 6-7, [0084, 0101-0103]) contacting (Fig. 6-7) the connection pad (150 in Fig. 6-7, [0097-0103]), wherein: the connection pad (150 in Fig. 6-7, [0097-0103]) 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kong et al. (US 2017/0082900).
Regarding claim 1, Kong et al. teaches a display device (Fig. 1 and 6-7, [0005-0017, 0097-0103]) comprising: 
a first substrate (110 in Fig. 6-7, [0097, 0078]); 
a second substrate (120 in Fig. 6-7, [0097, 0078]) facing the first substrate (110 in Fig. 6-7, [0097, 0078]); 
a connection pad (150 in Fig. 6-7, [0097-0103]) disposed on the first substrate (110 in Fig. 6-7, [0097, 0078]); 
a first spacer (165 in Fig. 6-7, [0082, 0100]) disposed on the connection pad (150 in Fig. 6-7, [0097-0103]) and exposing part (Fig. 6-7) of the connection pad (150 in Fig. 6-7, [0097-0103]); and 
a connecting pad (180 in Fig. 6-7, [0084, 0101-0103]) disposed on side surfaces (Fig. 6-7) of the first and second substrates (110 and 120 in Fig. 6-7, [0097, 0078]), the connecting pad (180 in Fig. 6-7, [0084, 0101-0103]) contacting (Fig. 6-7) the connection pad (150 in Fig. 6-7, [0097-0103]),
wherein: 
the connection pad (150 in Fig. 6-7, [0097-0103]) comprises a first surface (the bottom surface of 150 in Fig. 7) facing the first substrate (110 in Fig. 6-7, [0097, 0078]), a second surface (the top surface of 150 in Fig. 7) opposite to the first surface (the bottom surface of 150 in Fig. 7), a first side surface (the left side surface of 150 in Fig. 7) between the first surface (the bottom surface of 150 in Fig. 7) and the second surface (the top surface of 150 in Fig. 7), and a second side surface (the right side surface of 150 in Fig. 7) opposite to the first side surface (the left side surface of 150 in Fig. 7); 
the first side surface (the left side surface of 150 in Fig. 7) of the connection pad (150 in Fig. 6-7, [0097-0103]) is disposed below (Fig. 7) the first spacer (165 in Fig. 6-7, [0082, 0100]) and overlaps (Fig. 7) the first spacer (165 in Fig. 6-7, [0082, 0100]); and 


Regarding claim 17, Kong et al. teaches a display device (Fig. 1 and 6-7, [0005-0017, 0097-0103]) comprising: 
a first substrate (110 in Fig. 6-7, [0097, 0078]); 
a second substrate (120 in Fig. 6-7, [0097, 0078]) facing the first substrate (110 in Fig. 6-7, [0097, 0078]); 
a spacer (165 in Fig. 6-7, [0082, 0100]) disposed along (Fig. 6-7) edge areas (Fig. 6-7) of the first and second substrates (Fig. 6-7); 
a recess part (the recess corresponding to 185 in Fig. 6-7) disposed between a side surface of the first substrate (the right side surfaces of 110 in Fig. 7) and a side surface of the second substrate (the right side surfaces of 120 in Fig. 7); 
a connection pad (150 in Fig. 6-7, [0097-0103]) disposed on the first substrate (110 in Fig. 6-7, [0097, 0078]) and exposed by the recess part (the recess corresponding to 185 in Fig. 6-7); and 
a connecting pad (180 in Fig. 6-7, [0084, 0101-0103]) contacting the connection pad (150 in Fig. 6-7, [0097-0103]) inside the recess part (the recess corresponding to 185 in Fig. 6-7), 
wherein: 
the side surface of the first substrate (the right side surfaces of 110 in Fig. 7) and the side surface of the second substrate (the right side surfaces of 120 in Fig. 7) are aligned with each other (Fig. 7) in a first direction (the vertical direction in Fig. 7) which is perpendicular to (Fig. 7) a top surface of the first substrate and a top surface of the second substrate (the top surfaces of 110 and 120 in Fig. 7); 
the spacer (165 in Fig. 6-7, [0082, 0100]) is spaced apart (Fig. 7) from the first substrate and the second substrate (110 and 120 in Fig. 7) by a first distance (the horizontal distance from the right side 
the connection pad (150 in Fig. 6-7, [0097-0103]) comprises a first surface (the bottom surface of 150 in Fig. 7) facing the first substrate (110 in Fig. 6-7, [0097, 0078]), a second surface (the top surface of 150 in Fig. 7) opposite to the first surface (the bottom surface of 150 in Fig. 7), a first side surface (the left side surface of 150 in Fig. 7) between the first surface (the bottom surface of 150 in Fig. 7) and the second surface (the top surface of 150 in Fig. 7), and a second side surface (the right side surface of 150 in Fig. 7) opposite to the first side surface (the left side surface of 150 in Fig. 7); 
the first side surface (the left side surface of 150 in Fig. 7) of the connection pad (150 in Fig. 6-7, [0097-0103]) is disposed below (Fig. 7) the spacer (165 in Fig. 6-7, [0082, 0100]) and overlaps (Fig. 7) the spacer (165 in Fig. 6-7, [0082, 0100]); and 
the second side surface (the right side surface of 150 in Fig. 7) of the connection pad (150 in Fig. 6-7, [0097-0103]) directly contacts (Fig. 7) the connecting pad (180 in Fig. 6-7, [0084, 0101-0103]).

Regarding claims 2, 15-16 and 18-19, Kong et al. also teaches the following elements:
(Claim 2) the side surfaces of the first and second substrates (the right side surfaces of 110 and 120 in Fig. 7) are aligned with each other (Fig. 7) in a first direction (the vertical direction in Fig. 7) which is perpendicular to (Fig. 7) a top surface of the first substrate and a top surface of the second substrate (the top surfaces of 110 and 120 in Fig. 7); and the first spacer (165 in Fig. 6-7, [0082, 0100]) is spaced apart (Fig. 7) from the side surfaces of the first and second substrates (the right side surfaces of 110 and 120 in Fig. 7) by a first distance (the horizontal distance from the right side surface of 110/120 to the right side surface of 165 in Fig. 7) in a direction (Fig. 7) toward inner sides (Fig. 7) of the first and second substrates (110 and 120 in Fig. 7).
(Claim 15) the side surface of the second substrate (the right side surface of 120 in Fig. 7) and a side surface of the first spacer (the right side surface of 165 in Fig. 7) are aligned with each other (the right side surface of 165 is aligned with the right side surface of 120 through 180 in Fig. 7 even they are not aligned in line with each other in the vertical direction in Fig. 7) in a first direction (the vertical direction in Fig. 7) which is perpendicular to (Fig. 7) a top surface of the first substrate and a top surface of the second substrate (the top surfaces of 110 and 120 in Fig. 7); and the side surface of the first substrate (the right side surface of 110 in Fig. 7) and the second side surface of the connection pad (the right side surface of 150 in Fig. 7) are aligned with each other (Fig. 7) in the first direction (the vertical direction in Fig. 7) and the side surface of the first substrate (the right side surface of 110 in Fig. 7) and the second side surface of the connection pad (the right side surface of 150 in Fig. 7) are spaced apart from the second substrate (120 in Fig. 6-7, [0097, 0078]) and the first spacer (165 in Fig. 6-7, [0082, 0100]) by a first distance (the horizontal distance from point A to the right side surface of 110 and 150 in Picture 2 below) in a direction (the horizontal direction toward right in Fig. 7 and Picture 2) toward outer sides (Fig. 7 and Picture 2) of the second substrate (120 in Fig. 6-7, [0097, 0078]) and the first spacer (165 in Fig. 6-7, [0082, 0100]).

    PNG
    media_image1.png
    207
    389
    media_image1.png
    Greyscale

Picture 2 (From Fig. 7 of Kong et al., US 2017/0082900)
 (Claim 16) the connecting pad (180 in Fig. 6-7, [0084, 0101-0103]) contacts (Fig. 7) the side surface of the first substrate (the right side surface of 110 in Fig. 7), the second surface of the 
(Claim 18) a width (Fig. 7) of the recess part (the recess corresponding to 185 in Fig. 6-7) is the same (Fig. 7) as the first distance (the horizontal distance from the right side surface of 110/120 to the right side surface of 165 in Fig. 7).
(Claim 19) the connecting pad (180 in Fig. 6-7, [0084, 0101-0103]) includes a first portion (183 in Fig. 7, [0102]) which contacts (Fig. 7, [0102]) the second side surface of the connection pad (the right side surface of 150 in Fig. 7), the side surface of the first substrate (the right side surfaces of 110 in Fig. 7) and the side surface of the second substrate (the right side surfaces of 120 in Fig. 7), and a second portion (185 in Fig. 7, [0102]) which is disposed in the recess part (the recess corresponding to 185 in Fig. 6-7) and contacts (Fig. 7, [0102]) each of the second surface of the connection pad (the top surface of 150 in Fig. 7) and a side surface of the spacer (the right side surface of 165 in Fig. 7).

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US 2016/0377905).
Regarding claim 1, Choi et al. teaches a display device (Fig. 14, Fig. 1-4 and 9, [0115-0117, 0091-0097, 0007-0010, 0044-0077]) comprising: 
a first substrate (100 in Fig. 14, [0045]); 
a second substrate (200 in Fig. 14, [0045]) facing the first substrate (100 in Fig. 14, [0045]); 
a connection pad (150 in Fig. 14, [0115]) disposed on the first substrate (100 in Fig. 14, [0045]); 
a first spacer (250 in Fig. 14, [0066]) disposed on the connection pad (150 in Fig. 14, [0115]) and exposing part (Fig. 14) of the connection pad (150 in Fig. 14, [0115]); and 

wherein: 
the connection pad (150 in Fig. 14, [0115]) comprises a first surface (S1 in Picture 3) facing the first substrate (100 in Fig. 14, [0045]), a second surface (S2 in Picture 3) opposite to the first surface (S1 in Picture 3), a first side surface (S3 in Picture 3) between the first surface (S1 in Picture 3) and the second surface (S2 in Picture 3), and a second side surface (S4 in Picture 3) opposite to the first side surface (S3 in Picture 3); 
the first side surface (S3 in Picture 3) of the connection pad (150 in Fig. 14, [0115]) is disposed below (Fig. 14 and Picture 3) the first spacer (250 in Fig. 14, [0066]) and overlaps (Fig. 14 and Picture 3) the first spacer (250 in Fig. 14, [0066]); and 
the second side surface (S4 in Picture 3) of the connection pad (150 in Fig. 14, [0115]) directly contacts (Fig. 14 and Picture 3) the connecting pad (300 in Fig. 14, [0054]).

    PNG
    media_image2.png
    427
    445
    media_image2.png
    Greyscale

Picture 3 (From Fig. 14 of Choi et al., US 2016/0377905)
Regarding claim 2, Choi et al. also teaches the side surfaces of the first and second substrates (the right side surfaces of 100 and 200 in Fig. 14) are aligned with each other (Fig. 14) in a first direction (the vertical direction in Fig. 14) which is perpendicular to (Fig. 14) a top surface of the first substrate and a top surface of the second substrate (the top surfaces of 100 and 200 in Fig. 14); and the first spacer (250 in Fig. 14, [0066]) is spaced apart (Fig. 14) from the side surfaces of the first and second substrates (the right side surfaces of 100 and 200 in Fig. 14) by a first distance (the horizontal distance from the right side surface of 100/200 to the right side surface of 250 in Fig. 14, which is D1 in Picture 3) in a direction (Fig. 14) toward inner sides (Fig. 14) of the first and second substrates (100 and 200 in Fig. 14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. as applied to claims 2 and 19 above, and in view of Kira et al. (US 2013/0250227).
Regarding claim 3, Kong et al. does not teach that a second spacer disposed on the first spacer, wherein side surfaces of the first and second spacers are aligned with each other in the first direction.
Kira et al. teaches that (Fig. 2, 8, 12 and 14, [0081-0085, 0110-0130]) a second spacer (the leftmost portion of 5B overlapping with 8/8L in Fig. 2, 8, 12 and 14, [0081-0084]) disposed on the first spacer (the spacer including 8/8L/8R in Fig. 2, 8, 12 and 14, [0110-0130]), wherein side surfaces (Fig. 2, 8, 12 and 14) of the first (the spacer including 8/8L/8R in Fig. 2, 8, 12 and 14, [0110-0130]) and second 
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the elements above as taught by Kira et al. for the system of Kong et al. since this would help to stop the spread/overflowing of the sealing material, and provide a relatively thick spacer for a liquid crystal display panel with a narrower frame (Kira et al., [0054, 0087]).

Regarding claim 11, Kong et al. does not teach that a second spacer disposed on the first spacer, wherein a side surface of the second spacer is aligned with the side surfaces of the first and second substrates in the first direction.
Kira et al. teaches that (Fig. 2, 8, 12 and 14, [0081-0085, 0110-0130]) a second spacer (the leftmost portion of 5B overlapping with 8/8L in Fig. 2, 8, 12 and 14, [0081-0084]) disposed on the first spacer (the spacer including 8/8L/8R in Fig. 2, 8, 12 and 14, [0110-0130]), wherein a side surface of the second spacer (the left side surface of the leftmost portion of 5B overlapping with 8/8L in Fig. 2, 8, 12 and 14, [0081-0084]) is aligned with (Fig. 2, 8, 12 and 14) the side surfaces of the first and second substrates (the left side surfaces of the active matrix substrate 3 and the color filter substrate 2 in Fig. 2, 8, 12 and 14, [0076-0078]) in the first direction (the vertical direction in Fig. 2, 8, 12 and 14).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the elements above as taught by Kira et al. for the system of Kong et al. since this would help to stop the spread/overflowing of the sealing material, and provide a relatively thick spacer for a liquid crystal display panel with a narrower frame (Kira et al., [0054, 0087]).

Regarding claim 20, Kong et al. does not teach that the spacer includes a first spacer and a second spacer having different widths; the first spacer is disposed between the second spacer and the first substrate; the second spacer is disposed between the first spacer and the second substrate; and the second spacer includes a blue colorant.
Kira et al. teaches that (Fig. 2, 8, 12 and 14, [0081-0085, 0110-0130]) the spacer (the spacer including 8/8L/8R and the leftmost portion of 5B overlapping with 8/8L in Fig. 2, 8, 12 and 14, [0081-0085, 0110-0130]) includes a first spacer (the spacer including 8/8L/8R in Fig. 2, 8, 12 and 14, [0110-0130]) and a second spacer (the leftmost portion of 5B overlapping with 8/8L in Fig. 2, 8, 12 and 14, [0081-0084]) having different widths (Fig. 2, 8, 12 and 14); the first spacer (the spacer including 8/8L/8R in Fig. 2, 8, 12 and 14, [0110-0130]) is disposed between (Fig. 2, 8, 12 and 14) the second spacer (the leftmost portion of 5B overlapping with 8/8L in Fig. 2, 8, 12 and 14, [0081-0084]) and the first substrate (the active matrix substrate 3 in Fig. 2, 8, 12 and 14, [0076-0078]); the second spacer (the leftmost portion of 5B overlapping with 8/8L in Fig. 2, 8, 12 and 14, [0081-0084]) is disposed between the first spacer (the spacer including 8/8L/8R in Fig. 2, 8, 12 and 14, [0110-0130]) and the second substrate (the color filter substrate 2 in Fig. 2, 8, 12 and 14, [0076-0078]); and the second spacer (the leftmost portion of 5B overlapping with 8/8L in Fig. 2, 8, 12 and 14, [0081-0084]) includes a blue colorant (Fig. 2, 8, 12 and 14, [0081-0082]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the elements above as taught by Kira et al. for the system of Kong et al. since this would help to stop the spread/overflowing of the sealing material, and provide a relatively thick spacer for a liquid crystal display panel with a narrower frame (Kira et al., [0054, 0087]).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. as applied to claim 2 above, and in view of Ishikawa et al. (US 2015/0029432).
Regarding claims 8 and 9, Kong et al. also teaches that the first spacer (165 in Fig. 6-7, [0082, 0100]) is a sealant (165 in Fig. 6-7, [0082, 0100]) spaced apart (Fig. 7) from the side surfaces of the first and second substrates (the right side surfaces of 110 and 120 in Fig. 7) by the first distance (the horizontal distance from the right side surface of 165 to the right side surface of 110/120 in Fig. 7). Kong et al. does not explicitly point out that that the first distance is 1 μm to 153 μm; and the first distance is less than a width of the first spacer.
Ishikawa et al. teaches that 9Fig. 1-3, [0029-0034]) a sealant (30 in Fig. 2-3) spaced apart (Fig. 2-3) from the side surfaces of the first and second substrates (the left side surfaces of 10 and 20 in Fig. 2) by the first distance (wp in Fig. 2-3, [0034], wp=100μm), the first distance (wp in Fig. 2-3, [0034], wp=100μm) is 1 μm to 153 μm (MPEP 2131.03 I.); and the first distance (wp in Fig. 2-3, [0034], wp=100μm) is less than (Fig. 2-3, [0032-0034]) a width of the sealant (the width of 30 in Fig. 2-3, [0032-0034], since the width of sealant is greater than three times wf2 and wf2 is 50μm, the width of sealant is greater than 150μm). 
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ that a sealant spaced apart from the side surfaces of the first and second substrates by the first distance, the first distance is 1 μm to 153 μm; and the first distance is less than a width of the first spacer as taught by Ishikawa et al. for the system of Kong et al. such that the first distance of the system of Kong et al. is 1 μm to 153 μm; and the first distance is less than a width of the first spacer of the system of Kong et al. since this would help to achieve a liquid crystal display device with little gap variation in the seal portion and with high reliability of the seal portion (Ishikawa et al., [0022]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. as applied to claim 2 above, and in view of Chen et al. (US 2006/0132696).
Regarding claim 10, Kong et al. also teaches that the first spacer (165 in Fig. 6-7, [0082, 0100]) is a sealant (165 in Fig. 6-7, [0082, 0100]). Kong et al. does not teach that the first spacer includes a blue colorant.
Chen et al. teaches that a first spacer being a sealant (204/304 in Fig. 2A and 2A, [0023, 0025]) includes a blue colorant ([0023, 0025]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above structures as taught by Chen et al. for the system of Kong et al. such that the first spacer of the system of Kong et al. includes a blue colorant since this would help to provide sealant which is easy for inspection (Chen et al., [0011, 0023, 0025]).

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. as applied to claim 2 above, and in view of Nagasawa (US 2018/0088405).
Regarding claim 3, Kong et al. does not teach that a second spacer disposed on the first spacer, wherein side surfaces of the first and second spacers are aligned with each other in the first direction.
Nagasawa teaches that a second spacer (6 in Fig. 3, [0062-0063]) disposed on a first spacer (SL in Fig. 3, [0026]), wherein side surfaces (Fig. 3) of the first (SL in Fig. 3, [0026]) and second (6 in Fig. 3, [0062-0063]) spacers are aligned with each other (Fig. 3) in the first direction (the vertical direction in Fig. 3).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above structures as taught by Nagasawa for the system of Kong et al. such that a second spacer disposed on the first spacer of the system of Kong et al., wherein side surfaces of the first and second spacers are aligned with each other in the first direction since this would help to limit the expanding the sealing member toward edges and obtain a liquid crystal display which can suppress deterioration of display quality (Nagasawa, [0105, 0063]).
Regarding claim 12, Kong et al. does not teach that a black matrix disposed between the second spacer and the second substrate; and an overcoat layer disposed between the black matrix and the second spacer, wherein side surfaces of the black matrix and the overcoat layer are aligned with the side surfaces of the first and second substrates in the first direction.
Nagasawa teaches that a black matrix (BM in Fig. 3, [0037]) disposed between the second spacer (6 in Fig. 3, [0062-0063]) and the second substrate (20 in Fig. 3, [0062]); and an overcoat layer (OC in Fig. 3, [0037]) disposed between the black matrix (BM in Fig. 3, [0037]) and the second spacer (6 in Fig. 3, [0062-0063]), wherein side surfaces (Fig. 3) of the black matrix (BM in Fig. 3, [0037]) and the overcoat layer (OC in Fig. 3, [0037, 0041]) are aligned with (Fig. 3) the side surfaces (Fig. 3) of the first and second substrates (10 and 20 in Fig. 3) in the first direction (the direction Z in Fig. 3).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above structures as taught by Nagasawa for the system of Kong et al. in view of Nagasawa such that a black matrix disposed between the second spacer of the system of Kong et al. in view of Nagasawa and the second substrate of the system of Kong et al. in view of Nagasawa; and an overcoat layer disposed between the black matrix and the second spacer, wherein side surfaces of the black matrix and the overcoat layer are aligned with the side surfaces of the first and second substrates in the first direction of the system of Bae et al. since this would help to remove the drawback that the non-display area may look brighter than the display area (Nagasawa, [0004, 0051, 0041]).

Claims 3-7 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. as applied to claim 2 above, and in view of Kira et al. (US 2013/0250227).
Regarding claim 3, Choi et al. does not teach that a second spacer disposed on the first spacer, wherein side surfaces of the first and second spacers are aligned with each other in the first direction.

Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the elements above as taught by Kira et al. for the system of Choi et al. since this would help to stop the spread/overflowing of the sealing material, and provide a relatively thick spacer for a liquid crystal display panel with a narrower frame (Kira et al., [0054, 0087]).

Regarding claims 4-7 and 13-14, Choi et al. also teaches the following elements:
(Claim 4) a first portion (Fig. 14 and Picture 3) of a top surface (S1 in Picture 3) of the connection pad (150 in Fig. 14, [0115]) contacts (Fig. 14 and Picture 3) the first spacer; and a second portion (Fig. 14 and Picture 3) of the top surface (S1 in Picture 3) of the connection pad (150 in Fig. 14, [0115]) contacts (Fig. 14 and Picture 3) the connecting pad (300 in Fig. 14, [0054]).
(Claim 5) the second side surface (S4 in Picture 3) of the connection pad (150 in Fig. 14, [0115]) is aligned with (Fig. 14 and Picture 3) the side surfaces of the first and second substrates (the right side surfaces of 100 and 200 in Fig. 14) in the first direction (the vertical direction in Fig. 14, the S4 is aligned with the right side surfaces of 100 and 200 in the vertical direction through 300 in Fig. 14).
(Claim 6) a connection wire (110 in Fig. 14, [0052-0054]) disposed between (Fig. 14) the first substrate (100 in Fig. 14, [0045]) and the connection pad (150 in Fig. 14, [0115]); and an 
(Claim 7) the connection pad (150 in Fig. 14, [0115]) contacts (Fig. 14, [0117]) the connection wire (110 in Fig. 14, [0052-0054]) through the contact hole (CH1 in Fig. 14, [0117]).
(Claim 13) the connection pad (150 in Fig. 14, [0115]) includes a body part (the left portion of 150 on the left of line L1 in Picture 3) and a tail part (the right portion of 150 on the right of line L1 and having a width D1 in Picture 3) which protrudes (Fig. 14, Picture 3) from the body part (the portion of 150 on the left of line L1 in Picture 3); the body part (the portion of 150 on the left of line L1 in Picture 3) contacts (Fig. 14, Picture 3) the first spacer (250 in Fig. 14, [0066]); and the tail part (the right portion of 150 on the right of line L1 and having a width D1 in Picture 3) contacts (Fig. 14, Picture 3) the connecting pad (300 in Fig. 14, [0054]).
(Claim 14) a width (Fig. 14, Picture 3) of the tail part (the right portion of 150 on the right of line L1 and having a width D1 in Picture 3) is the same (Fig. 14, Picture 3) as the first distance (the horizontal distance from the right side surface of 100/200 to the right side surface of 250 in Fig. 14, which is D1 in Picture 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tonar et al. (US 2004/0061920, at least Fig. 3) teaches that a first spacer (116a in Fig. 3) disposed on a connection pad (120a in Fig. 3) and exposing part of the connection pad (120a in Fig. 3); and a connecting pad (116c in Fig. 3) disposed on side surfaces of the first and .

    PNG
    media_image3.png
    206
    586
    media_image3.png
    Greyscale

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAN LIU/Primary Examiner, Art Unit 2871